¶12 (dissenting) — The majority concludes RCW 9A.42.100 unambiguously makes it a crime for a person to expose a third party’s dependent to methamphetamine manufacture. I disagree. The plain language of RCW 9A.42.100 is at least ambiguous and, more plausibly, applies only when the custodian of a dependent person exposes that person to methamphetamine manufacture.
Sanders, J.
*482¶13 Richard Cooper was convicted under RCW 9A-.42.100 of endangering his girl friend’s two children by exposing them to methamphetamine manufacture. The children are not his dependents, and he denies any custodial relationship to them. Cooper contends his conviction is invalid because RCW 9A.42.100 applies only when the custodian of a dependent person exposes his dependent to methamphetamine manufacture.
I. RCW 9A.42.100 Is Ambiguous
f 14 A statute subject to more than one reasonable interpretation is ambiguous. See, e.g., State v. Roggenkamp, 153 Wn.2d 614, 621, 106 P.3d 196 (2005). The majority insists the plain language of RCW 9A.42.100 unambiguously “applies to any person who knowingly or intentionally exposes a child to methamphetamine or its ingredients.” Majority at 477. I find its conclusion tendentious and implausible.
¶15 To the contrary, a casual reader of RCW 9A.42.100 would assume it applies only to the custodian of a dependent person. The statute provides, “A person is guilty of the crime of endangerment with a controlled substance if the person knowingly or intentionally permits a dependent child or dependent adult to be exposed to, ingest, inhale, or have contact with methamphetamine or ephedrine, pseu-doephedrine, or anhydrous ammonia, including their salts, isomers, or salts of isomers, that are being used in the manufacture of methamphetamine.” RCW 9A.42.100. One naturally assumes a law criminalizing the endangerment of dependents addresses their custodians.
¶16 And reading the statute in context only confirms that assumption. “The ‘plain meaning’ of a statutory provision is to be discerned from the ordinary meaning of the language at issue, as well as from the context of the statute in which that provision is found, related provisions, and the statutory scheme as a whole.” State v. Jacobs, 154 Wn.2d 596, 600, 115 P.3d 281 (2005). Every other statute in chapter 9A.42 RCW specifically addresses only custodians of dependent persons. And when statutes “ ‘relate to the *483same thing or class, they are in pari materia and must be harmonized if possible.’ ” Monroe v. Soliz, 132 Wn.2d 414, 425, 939 P.2d 205 (1997) (quoting King County v. Taxpayers of King County, 104 Wn.2d 1, 9, 700 P.2d 1143 (1985)). The express purpose of chapter 9A.42 RCW is to protect dependent persons from their custodians. See RCW 9A.42.005 (finding “there is a significant need to protect children and dependent persons, including frail elder and vulnerable adults, from abuse and neglect by their parents, by persons entrusted with their physical custody, or by persons employed to provide them with the basic necessities of life”). Why treat RCW 9A.42.100 as the odd man out?
¶17 The majority’s oh-so-rigorous reading renders the term “dependent child” quite redundant. And the dutiful exegete deplores redundancy. “We are duty bound to give meaning to every word the legislature includes in a statute, and we must avoid rendering any language superfluous.” Berrocal v. Fernandez, 155 Wn.2d 585, 599-600, 121 P.3d 82 (2005). Most probably the peculiar structure of RCW 9A-.42.100 reflects nothing more than careless drafting, a suspicion buttressed by its late and lonely addition to chapter 9A.42 RCW.3 Notably, elsewhere in chapter 9A.42 RCW the legislature refers to “children and other dependent persons,” see, e.g., RCW 9A.42.090, implying it intended “dependent child” to capture a relationship and not merely a status. So I am compelled to conclude RCW 9A.42.100 refers to dependents because it means to protect dependents from their custodians, in concert with its brethren.
f 18 In any case, it seems transparently clear that RCW 9A.42.100 is at least ambiguous. And ambiguous statutes demand careful construction.
*484II. Under the Rule of Lenity, RCW 9A.42.100 Applies Only to the Custodian of a Dependent Person
¶19 Thankfully, certain canons of statutory construction spring to our assistance. And when we find ourselves compelled to construe a criminal statute, first among those canons is the rule of lenity. Its command is quite simple: we must strictly construe ambiguous statutes in favor of the defendant. See Jacobs, 154 Wn.2d at 603; United States v. Enmons, 410 U.S. 396, 411, 93 S. Ct. 1007, 35 L. Ed. 2d 379 (1973) (criminal statutes “must be strictly construed, and any ambiguity must be resolved in favor of lenity”).
¶20 Construed in Cooper’s favor, RCW 9A.42.100 does not apply. “The rule of lenity rests on the notion that people are entitled to know in advance whether an act they contemplate taking violates a particular criminal statute, even if the act is obviously condemnable and even if it violates other criminal statutes.” Dixson v. United States, 465 U.S. 482, 511, 104 S. Ct. 1172, 79 L. Ed. 2d 458 (1984) (O’Connor, J., dissenting). Cooper exposed dependent children to methamphetamine manufacture, but not his own dependent children. And under the rule of lenity, RCW 9A-.42.100 applies only to the custodian of an endangered dependent.
¶21 Consequently I dissent.

 RCW 9A.42.100 was enacted in 2002, long after the rest of chapter 9A.42 RCW.